Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 1 of 21




                EXHIBIT A
              Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 2 of 21
                                                                                       JEFF FINE
                                                                              Clerk of the Superior Court
                                                                                   BY Bianca Barrett, DePutY
                                                                                 Date 04/14/2020 Time 10:09:49
                                                                          Description                      Amount
                                                                          --------- CASEtt CV2020-00462? ------- -
                                                                          CIVIL. NEW COMPLAINT            333.00 D
                                                                                                               0.00
 I                   SUPERIOR COURT OF THE STA TE                      oJt°Jt'dt~~tt 2?743686
 2                       IN AND FOR THE COUNTY OF MARICOPA
 3

 4
     CARL A. WESCOTT,                                    Civil Action No.         CV 2 0 2 0 - 0 0 4 6 2
 5

 6                          Plaintiff,                   COMPLAINT FOR UNPAID
     vs.                                                 EMPLOYEE EXPENSE~ BREACH
 7                                                       OF THE COVENANT 011 GOOD
     BERNARD MOON;                                       FAITH & FAIR DEALING,
 8   JIMMY KIM;                                          PROMISSORY FRAUD
     HANJOO LEE;                                         PROMISSORY ESTOPPEL &
 9                                                       NEGLIGENT
     JAY MCCARTHY;                                       MISREPRESENTATION
10   FRANK MEEHAN;
     EUGENE KIM;
11   THE SPARKLABS GROUP;
12   ROB DEMILLO;

13                          Defendants.
14
     + DOES 1 through 300
15
16          Plaintiff Carl A. Wescott, proceeding pro se, complains of Defendants Mr. Bernard Moon,

17   Mr. Jimmy Kim, Mr. Hanjoo Lee, Mr. McCarthy, Mr. Meehan, Mr. Eugene Kim; the SparkLabs

18   Group; and Rob Demille, and in support of his Complaint, the Plaintiff states as follows.
19

20
     1. The Parties: Plaintiff and Defendants
21
              1. The Plaintiff is an individual residing in Scottsdale, AZ.
22
23            2. Bernard Moon is an individual residing in Palo Alto, CA but doing significant business

24                in Maricopa County, Arizona (including with ASU). Mr. Moon is one of the three

25                original co-founders of the SparkLabs Group and its entities, and is also a SparkLabs
26                Group partner.

                                                                                                                 1
     Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 3 of 21




1    3. Mr. Jimmy Kim is an individual living in Seoul, South Korea, but also doing significant
2       business in Arizona. Mr. Kim is one of the three original co-founders of the SparkLabs
3
        Grouip and its entities, and is also a SparkLabs Group partner.
4
     4. Mr. Hanjoo Lee is an individual living in Seoul, South Korea, but also doing significant
5
        business in Arizona. Mr. Lee is one of the three original co-founders of the SparkLabs
6
7       Grouip and its entities, and is also a SparkLabs Group partner.

8    5. Mr. Jay McCarthy is an individual living on Sentosa Island, Singapore, and a partner at

 9      the SparkLabs Group. The SparkLabs Group does significant business in Arizona,
10       including in its partnership with ASU to run student cohorts for its new accelerator, and
11
         to invest in ASU students' Arizona startup companies.
12
     6. Mr. Frank Meehan is an individual living in London in the United Kingdom, and a
13
         partner in the SparkLabs Group. The SparkLabs Group does significant business in
14

15       Arizona, including in its partnership with ASU to run student cohorts for its new

16       accelerator, and to invest in ASU students' Arizona startup companies.

17   7. Mr. Eugene Kim is an individual living in Seoul, South Korea, and a partner in the
18       SparkLabs Group.      The SparkLabs Group does significant business in Arizona,
19
         including in its partnership with ASU to run student cohorts for its new accelerator, and
20
         to invest in ASU students' Arizona startup companies.
21
     8. The SparkLabs Group, per its website at http://www.sparklabsgroup.com/, comprises of
22
23       SparkLabs accelerator network, Asia's premier startup accelerators; Sparklabs Global

24       Ventures, a leading seed stage fund; SparkLabs Ventures, a locatlized early~stage fund
25       (Series A & B) in South Korea; SparkLabs Capital, a late stage investment vehicle.
26
                                               2
           Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 4 of 21




1              SparkLabs accelerator network consists of SparkLabs Korea (Seoul); SparkLabs China

2              (Beijing and launching Shanhai, Chengdu, and Shenzhen), SparkLabs IoT & Smart
3
               Cities (Songdo, South Korea), SparkLabs Taipei and SparkLabs FinTech (Hong Kong)."
4
            9. SparkLabs partners and the The SparkLabs Group do significant business in Arizona,
5
               operating   SparkLabs     Frontier-ASU      http://www.sparklabsfrontierasu.com/             in
6

7              partnership with Arizona State University. As part of that, the SparkLabs Group

8              will be running cohorts in Arizona and investing money in Arizona companies
 9
               founded by Arizona State University students.
10
            10.As the SparkLabs Frontier-ASU web site states,« SparkLabs Frontier-ASU is a new
11
12             startup accelerator program launched by SparkLabs Group, the global network

13             of accelerators and venture funds."
14
            11. Rob Demillo is a resident of California and a partner at the SparkLabs Group.
15
16
17   2. Further allegations regarding DOES and conspiracy between defendants

18          12. In addition, upon information and belief, there are even more individual Defendants

19             currently unknown to Plaintiff, who shall emerge with the benefit of legal discovery.
20          13. Plaintiff is informed and believes and thereon alleges that at all times material to this
21
                Complaint, Mr. Moon, Mr. J. Kim, Mr. Lee, Mr. E. Kim, Mr. McCarthy, Mr. Meehan,
22
                and Mr. Demillo as individuals, in addition to acting for himself and on his own behalf
23
                individually, as well as for the benefit of their respective marital community (if any per
24
25              individual case), are and were acting as the agents, servants, employees, and/or

26
                                                       3
     Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 5 of 21




 I      representatives of, and with the knowledge, consent, and permission of, and in

2       conspiracy with, each and all of the Defendants (individual and entities) and within the
3
        course, scope, and authority of that agency, service, employment, representation, and
4
        conspiracy. Plaintiff further alleges on information and belief that the acts of each of
5
        the Defendants were fully ratified by each and all of the Defendants. Specifically, and
6
        without limitation, Plaintiff alleges on information and belief that the tortious actions,
7

8       failures to act, breaches, and negligence alleged herein and attributed to one or more of

9       the specific Defendants were approved, ratified, and/or done with the cooperation and

10      knowledge of each and in conspiracy with all other Defendants (individual and
11
        corporate).
12
     14. In addition, upon information and belief, there are even more corporate, trust, and
13
        other entity type Defendants currently unknown to Plaintiff, which shall emerge with
14

15      the benefit of legal discovery. Plaintiff is informed and believes and thereon alleges

16      that at all times material to this Complaint, the SparkLabs Group, in addition to acting

17      for itself and for its own behalf, was acting as the agent, servant, and/or representative
18      of, and with the knowledge, consent, and permission of, and in conspiracy with, each
19
        and all of the Defendants (entity and individual) and within the course, scope, and
20
        authority of that agency, service, employment, representation, and conspiracy.
21
         Plaintiff further alleges on information and belief that the acts of each of the
22

23       Defendants were fully ratified by each and all of the Defendants. Specifically, and

24       without limitation, Plaintiff alleges on information and belief that the tortious actions,

25       failures to act, breaches, and negligence alleged herein and attributed to one or more of
26
                                                4
     Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 6 of 21




1       the specific Defendants were approved, ratified, and/or done with the cooperation and

2       knowledge of each and in conspiracy with all other Defendants (individual and
3
        corporate).
4
     15. There are dozens of other SparkLabs Group entities, partners, and portfolio companies
5
        that, upon information and belief, have liability to the Plaintiff, his entities, and/or
6
        related parties. The Plaintiff believes that those dozens of sets of issues comprise
7
 8      different causes of action against different sets of Defendants in many different

 9      jurisdictions and venues. The Plaintiff is beginning to address some of these issues in

10      parallel at this point. A summary of the sets of issues is provided in Exhibit A, and is
11
        based on the Plaintiffs current knowledge and beliefs.
12
     16. The claims in this particular legal claim are for a certain set of causes of action, with a
13
        particular set of defendants, in a particular jurisdiction. None of the known claims in
14

15       Exhibit A are being addressed at this point, nor can unknown or unconfirmed claims

16       be addressed herein.

17   17. The Plaintiff was cut off from his access to the Sparklabs Group servers, his email, and
18
         his and SparkLabs documents on or around June 20th, 2019. Thus, he is Jacking key
19
         evidence for many of the upcoming legal complaints, for issues that cannot be
20
         negotiated or settled amicably. He will serve discovery for all said issues in the
21
         appropriate venues. The Plaintiff will be able to further press his claims upon
22
23       receiving discovery responses in those venues, after filing the appropriate legal

24       complaints.

25
26
                                                5
            Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 7 of 21




 1   3. Jurisdiction and Venue
 2
             18. Jurisdiction is appropriate in this Co:irt as The SparkLabs Group, and its subsidiary
 3
                SparkLabs Frontier-ASU do business in Arizona, as do many of the SparkLabs Group
 4
                partners who are individual defendants in this legal complaint. Mr. Bernard Moon, for
 5
                example, regularly does business in Maricopa County.
 6
 7
 8   4. Underlying Facts

 9           19. Plaintiff was a former employee of the SparkLabs Group.
10
             20. Bernard Moon, on behalf of the SparkLabs Group, had promised that the SparkLabs
11
                Group would reimburse over US $27,000 in tuition and educational expenses. The
12
                initial promise was at dinner in Palo Alto in later December 2017.
13
14           21.Mr. Moon made further promises in 2018, including in writing. Mr. Moon's final

15              verbal promise to pay was in January 2019.

16           22. Separately but relatedly, Mr. Moon had promised to pay the Plaintiffs cell phone bills
17              repeatedly. Mr. Moon did kindly buy the Plaintiff a cell phone to use for SparkLabs
18
                business. Mr. Moon also paid for a couple of months of Plaintiffs cell phone bills but
19
                neglected to pay the rest.
20
             23. The educational expenses and unpaid cell phone bills, together ("The Expenses"), are
21
                over US $30,000.
22
23           24. The Plaintiff no longer works for the SparkLabs Group.

24           25. Despite all the previous promises, Mr. Moon stopped taking the Plaintiffs calls or
25              responding to his emails.
26
                                                      (,
     Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 8 of 21




 1   26. To right the scales of justice, the Plaintiff is forced to take this step to get a jury trial
 2       proving he is owed these sums. In the trial he will prove the consequential damages
 3
         stemming from these unpaid reimbursable expenses. (To be clear, the Plaintiff has
 4
         other unreimbursed expenses not in this legal complaint owed by other sets of parties,
 5
         and distinct parties - for example SparkLabs portfolio company Augmented
 6

 7       Knowledge).

 8
 9                     Count I - Unpaid Employee Expenses
10
11
     27. The Plain ti ff realleges paragraphs 1-26 as if fully set out herein.
12
     28. Arizona lacks statutory laws that give further precision to this particular issue. The
13
         Plaintiff requests that this Court apply California law, as Bernard Moon, Scott
14

15       Soochak, and multiple SparkLabs entities, including at least one that the Plaintiff

16       worked for, are domiciled in California.

17   29. California Labor Code 2802 (a) reads as follows:
18
                 An employer shall indemnify his or her employee for all necessary
19               expenditures or losses incurred by the employee in direct consequence of the
                 discharge of his or her duties, or of his or her obedience to the directions of the
20               employer, even though unlawful, unless the employee, at the time of obeying
                 the directions, believed them to be unlawful. (Emphasis added).
21

22   30. The Expenses were necessary to the discharge of the Plaintiffs employment and were

23       reasonable and were not only not objected to by Mr. Moon during the original

24       conversation where the agreement to pay these expenses emanated ... Mr. Moon made
25       the offer and suggestion, accepted by the Plaintiff.
26
                                                  7
      Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 9 of 21




 1    31. The expenses were submitted in late December, in writing.
 2
      32. Mr. Moon and the SparkLabs Group have failed to pay the Expenses despite repeated
 3
         demands from the Plaintiff.
 4
      33. As a direct result of the SparkLabs Group's refusal to pay the Expenses, the SparkLabs
 5
         Group has violated Labor Code 2802(a) and is liable for the Expenses, penalties and
 6
 7       interest as set out in 1194.2 and for all reasonable attorney's fees and other costs

 8       necessary to collect these amounts, pursuant to 2802 (c).

 9

10
           Count II - Breach of the Covenant of Good Faith & Fair Dealing
11
12
      34. The Plaintiff reallages paragraphs 1-26 as if fully set out herein.
13
14    35. The Plaintiff and Bernard Moon, on behalf of the SparkLabs Group, and the other

15       SparkLab partners, entered into a contractual relationship, including the specific

16       contract formed orally and confirmed many times.

17    36. The SparkLabs Group, by failing and refusing to reimburse the Expenses that were
18
         directly necessary to the Plaintiff\s discharge of his employment duties, prevented the
19
         Plaintiff from receiving benefits the Plaintiff reasonably expected to receive.
20
      37. The SparkLabs Group's failure represented an act of bad faith and a refusal to act fairly.
21
22    38. The Plaintiff has been damaged by the SparksLabs Group's breach of the covenant of

23       good faith and fair dealing by losing the Expenses incurred and in and suffering

241      consequential damages within the contemplation of the parties including business
25       opportunity costs and personal tolls and sacrifices.
26
                                                 8
      Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 10 of 21




 1                           Count III - Promissory Fraud
 2
 3
       39. The Plaintiffrealleges paragraphs 1-26 as if fully set out herein.
 4
      40. Moon's assurances that the Expenses would be promptly approved and paid ("Moon's
 5
          Assurances") were knowingly false when made in December of 2017.
 6
 7    41.Moon's Assurances were made as part of a scheme to induce the Plaintiff to continue

 8        to perform professional services for the benefit of the SparkLabs Group without

 9        payment of the Expenses.
10
      42. Moon, acting as agent and managing partner for the SparkLabs Group intended that the
11
          Plaintiff rely on Moon's Assurances.
12
      43.The Plaintiff in fact reasonably relied on Moon's Assurances to his detriment.
13
14    44. The Plaintiff has been damaged by the SparkLabs Group's acts of promissory fraud by

15        losing the Expenses incurred and in and suffering consequential damages within the

16        contemplation of the parties including business opportunity costs and personal tolls

17        and sacrifices.
18
19
                            Count IV - Promissory Estoppel
20
21

22    45. The Plaintiff realleges paragraphs 1-26 as if fully set out herein.

23    46.In making Moon's Assurances, Moon knew or should have known that Moon's

24        Assurances would induce reliance on the part of the Plaintiff, including both action and
25        forbearance.
26;
                                                 9
     Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 11 of 21




 1    4 7. The Representations did in fact induce action and forbearance on the part of the
 2       Plaintiff in that the Plaintiff provided professional services to the SparkLabs Group
 3
         and many of its entities and deferred the collection of the Expenses.
 4
      48. The interests of justice require that the SparkLabs Group compensate the Plaintiff for
 5
         the detriment caused by his reliance and that the SparkLabs Group and other
 6
 7       defendants be estopped from contending that Moon's Assurances are not enforceable.

 8    49. The Plaintiff has suffered detriment as the result of his reliance on the Representations,

 9       by losing the value of the Expenses incurred and in and suffering consequential
10
         damages within the contemplation of the parties including business opportunity costs
11
         and personal tolls and sacrifices.
12

13
14                    Count V - Negligent Misrepresentation

15

16    50. The Plaintiff realleges paragraphs 1-26 as if fully set out herein.

17    51. Plea~ing in the alternative, at the time Moon offered Moon's Assurances he knew or
18
         should have known that the Expenses would not be approved or paid.
19
      52. Moon had no reasonable grounds for believing that the Expenses would be approved
20
         or paid at the time he made Moon's Assurances.
21

22    53.Moon intended that the Plaintiff rely on Moon's Assurances.

23    54. The Plaintiff did in fact reasonably rely on Moon's Assurances.

24    55. The Plaintiff has been harmed as a result of his reliance on Moon's Assurances by
25
          losing the Expenses incurred and in and suffering consequential damages within the
26
                                                 ;()
     Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 12 of 21




          contemplation of the parties including business opportunity costs and personal tolls
 2        and sacrifices.
 3
 4
     WHEREFORE, PLAINTIFF PRAYS:
 5
 6
 7   a. As to Count I for payment of the Expe~1ses, plus a penalty of $100 for the first pay

 8      period in which the Expenses were not timely paid (the bi-weekly period ending

 9                    1
        November 15 \ 2017) and $250 for each subsequent pay period for which the Expenses
10
        were not paid; plus interest at 10 percent per annum under CCP 685.010; plus the
11
        reasonable costs including attorney's and paralegal's fees, court costs, and costs of
12
        service incurred herein;
13
     b. As to Count JI for all direct and consequential damages flowing from the SparkLabs
14

15      Group's Breach of the Covenant of GoJd Faith and Fair Dealing including business

16      opportunity costs, the Plaintiffs personal suffering, including of exemplary damages in

17      an amount sufficient to punish and deter Moon and the SparkLabs Group from
18
        Breaching the Covenant of Good Faith and Fair Dealing in the future;
19
     c. As to Count III for all direct and consequential damages flowing from Mr. Moon's and
20
        the SparkLabs Group's acts of PromissJry Fraud business opportunity costs, the
21
22      Plaintiffs personal suffering and including exemplary damages in an amount sufficient

23      to punish and deter Moon and the SparkLabs Group from committing acts of

24      Promissory Fraud in the future;

25
26
                                                II
            Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 13 of 21




           d. As to Count IV for all direct and consequential damages flowing from Moon's and the
 2              SparkLabs Group's acts in inducing detrimental reliance including business opportunity
 3
                costs and the suffering fom the Plaintiffs involuntary sacrifices.
 4
           e. As to Count V for all direct and consequential damages flowing from Moon's and the
 5
                SparkLab Group's negligent misrepresentations;
 6
 7         f.   For costs and reasonable fees and;

 8         g. For such other and further relief as this Court deems just

 9
10

11

12
     RESPECTFULLY SUBMITTED
13
14

15
16   (JJtAldj-
           se
     CarAWescott, pro
17   Scottsdale, AZ
     Monday April 13th, 2020
18
19

20

21

22
23
24
25


                                                        12
   Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 14 of 21




                                                    EXHIBITA
• mentoring                                         SS I, SS 11, Taiwan
· helping .each portfolio company
                                .
                                                   .Oman
, recruiting name mentors                          •SS I, SS II, Cultiv8, DC HK, Oman
                                                    ····-·····                              ·-··
· recruiting GPs                                    Rob Das
 recruiting GPs                                     Brian Behlendorf
 receruiting general mentors
 drafting PPM and legal documents                    Cultive8
 investment conversion (loT s/b/ KF II)
 venture. part.nership (loT s/b KF II)
: investment committee and more                     ·Nordics
· l\,lan_agingDirector - _KF II should pay unpaid salary, unpaid benefits, general un~ai~ expenses.
· partnership interest loT s/b/ KF II
 partnership interest Singapore loT accelerator
 partnership interest Singapore ~inTech accelerator
 Augmented Knowledge through 2018                    No claim if salary paid - part of the dutie~ for m_yJob- but i!. ~alary not paid shortly, will pursue claim
 AK 201~-through ~arch 2019                    -                             sales and marketing role in 2020
 april through -may 15th           .:> i9                                    interim CEO and/or VP M
 consigliere                                        .DC
 Content and investors                              •e.g: Jeff ~la_vier
 Found_ry GP share or equity                                            1%
 Nordics GP share
 Lyft SPV GP (assigned claim)
 Augmented Knowledge equity                           worth at least $70 (as p2tents had $7 mil offer)
  University June 2019 Speech in Seoul and trip there
  GAN / Other blackballing                             unversity
  ~peedScaling                                         AK, Bioinspira, Locus Labs
  Conference participation
             ...     .
                           and.. speaking. ....
       Including Demo Day content most of the time (many high-prc,file interviews and panels including Nie Braithwaite)
  Deal flow                                         . Korea Ventures, KF I, KF II, SGV, Cultiv8
  Investment Raise                                     MLB
  Raising                                              SGV, KF I, KF 11, Oman
  Wrongful Termination
  Violations of NCND
  Office / place to live


.. : For the a~CJve, different sets of deferidents inclu~ir,g ~~ pa_rtner~. en~Ues_,_c:>!fi~ers ..
 . F_or sCJme_ c:>f the__a_~c:>ve, the unpro!_e:l_siCJ~al~_e__}·   VV_~• __Cooley, _a_cc)~nt~nt~, taxpr!!_i:>, audit!:l~~J~le_ya_tEl_, .to. LLP, ~~'() _
                                                     'includes Christine and Bernard who served as "internal audit" andf falsified financials
  Separate Cooley claims (Josh Elefant)
  Now that Cooley has ratified forgery, perfury, falsifying court evidence, and securities fraud, further claims there
Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 15 of 21
Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 16 of 21
Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 17 of 21
Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 18 of 21
Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 19 of 21
Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 20 of 21
Case 2:20-cv-00964-MTL Document 1-2 Filed 05/18/20 Page 21 of 21
